Case 2:19-cv-00149-LGW-BWC Document 2 Filed 12/05/19 Page 1 of 3

“ILED
U.S. bist elet COURT
PRUNS ney DY,
AFFIDAVIT OF INDIGENCY COURT OF so
APPEALS OF GEORGIA aig pee -3S PAO

|
t

ACD

Paula Sue Taylor & All Drug Addicts of The United
States of America, *

APPELLANT * y749-149°

Vs * CASE NUMBER

&

APPELLE
E

AFFIDAVIT OF
INDIGENCY

Comes now Paula Taylor & All Drug Addicts of United States of America (Appellant’s name) first
being duly sworn, deposes and states I am financially unable to pay the filing fee required for filing
in the Court of Appeals of Georgia, and I request that I be permitted to file Appellant’s Brief or
Appellant’s Application without having to pay filing fees. I further swear that the responses which
I have made to the questions and instructions below are true.

1. Are you presently employed either full or part time? Yes G No If the answer is “Yes”, state
the amount of your salary or wages per month, and give the name, address and phone number
of your employer: __ Self Employed $11,000

If the answer is “No”, state the date of last employment and the amount of the salary and
wages per month which you received:

 

 

 

2. Have you received within the past twelve months any money from any of the following

sources?Business, profession or form of self-employment? G Yes G No Pensions,

annuities or life insurance payments? G Yes G No Rent payments, interest or dividends? G
Yes G No Gifts or inheritances? G Yes G No State or Federal benefit allowances? G Yes G
No Any other sources? G Yes G No

wepieur yverauvinity vw pay VvULloVr VUL TIVE VUUIL ICTS.

 

 

 
Case 2:19-cv-00149-LGW-BWC Document 2 Filed 12/05/19 Page 2 of 3

This the day of :

Notary
Public
WG15 Case 1 RAGEOCINQUIRW BYVSOP-SECANUN *FHed 12/05/19 Page3of3 12/05/19
16:17:96

SOCc-S__ ee eee BYB-DATE i2 @1 19 SURNAME (S)
EMP NUM QTR/YR WAGES PAGE SURNAME

 

EMPLOYER NAME

---QTR/YR TOTAL--- ---QTR/YR TOTAL--- ---QTR/YR TOTAL--- ---QTR/YR TOTAL---
3 2018 @.80 4 2018 @.08 1 2019 @.00 2 2019 @.08
TOTAL BASE 8.00 WBA @ NUM OF WKS @ MAX AMT @

NO DATA FOUND FOR ENTERED SEARCH CRITERIA
PF: 1-HELP 3-PREVMENU 4-MN@O 7-BKWD 8-FRWD 11-NA 13-PREVTRAN

NA: 14-MD77 16-CI50

  

1 pte
, =
i

Georgia Department of
NOTICE AWD DISCLAIMER
This information is not a record of
Current €arnings or evidence of current
eligibility for uriemplcyment benefits
It cannot &é used for determining ,
Mligibiity for thar Programs.
